Citation Nr: 0527793	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  04-16 584A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a back disability 
to include as secondary to the veteran's service-connected 
left hip disability associated with a fracture of the left 
superior ramus. 

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from February 1969 until 
January 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Chicago, Illinois.

In a communication received by VA in January 2004, the 
veteran raised an informal claim of entitlement to service 
connection for depression as secondary to his service-
connected disabilities.  This matter has not yet been 
adjudicated.  As such, it is referred back to the RO for 
appropriate action.  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent evidence does not show that the veteran's back 
disability is causally related to active service or to his 
service-connected left hip disability.


CONCLUSION OF LAW

A low back disability is not proximately due to or the result 
of the veteran's service-connected left hip disability and 
was not incurred or aggravated by active service.  38 
U.S.C.A. §§ 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of November 2002 and 
September 2003 letters from the agency of original 
jurisdiction (AOJ) to the appellant.  The letters informed 
the appellant of what evidence was required to substantiate 
the claim(s) and of his and VA's respective duties for 
obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  In addition, the May 2004 Statement of 
the Case included such notice.  Under these circumstances, 
the Board is satisfied that the appellant has been adequately 
informed of the need to submit relevant evidence in his 
possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Additionally, reports 
of VA and private post service treatment and examination are 
associated with the claims folder.  Furthermore, documents 
associated with a disability determination of the Social 
Security Administration (SSA) are included in the claims 
file.  Moreover, the claims file contains the veteran's own 
statements in support of his claim, to include testimony 
provided at a June 2005 videoconference hearing before the 
undersigned.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  

Further regarding the duty to assist, the veteran raised 
complaints as to the adequacy of his VA examinations in his 
substantive appeal.  However, the Board has reviewed the 
examination reports of record and finds that they are 
sufficiently detailed and address all pertinent questions at 
issue.  Moreover, while the January 2003 VA examination did 
not indicate that the claims file was reviewed, the 
examination report contained recitation of the veteran's 
medical history consistent with the evidence of record.  38 
C.F.R. § 4.1 (2004).  Therefore, the examinations affiliated 
with the claims folder are deemed adequate to decide the 
present appeal and no additional development is required in 
this regard.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.



Legal criteria and analysis

Service connection- in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Additionally, service connection shall be established for a 
disability which is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a).  In 
addition, secondary service connection may also be 
established when there is aggravation of a veteran's non- 
service connected condition that is proximately due to or the 
result of a service-connected condition.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).



Discussion

The veteran is claiming entitlement to service connection for 
a back disability.  
While the service medical records indicate that the veteran 
was involved in an automobile accident during active duty, 
such records are absent any complaints or treatment relating 
to the spine.  Moreover, the record fails to indicate a 
continuity of back symptomatology proximate to separation 
which could be attributed to active service.  Indeed, 
treatment for a back disability is not seen until 1999, when 
the veteran received care at Saint Margaret Mercy Healthcare 
Systems.  Moreover, the veteran testified at his June 2005 
videoconference hearing that he first received back treatment 
in 1995, this was approximately 25 years following discharge 
from service.  Finally, the claims file lacks competent 
evidence supporting the contention that the veteran's current 
back complaints are attributable to his in-service automobile 
accident or any other incident of service.  

For the foregoing reasons, direct service connection is not 
for application.  However, the veteran also contends that his 
back disability is secondary to his service-connected left 
hip disability.  

At the outset, it is noted that service connection for a left 
hip condition has been established.  Moreover, treatment  
reports dated in 2001 from Saint Margaret Mercy Healthcare 
Centers reveals a herniated disc at L5-S1.  More recently, a 
January 2004 note written by a private physician indicated 
that the veteran continued to suffer from low back pain due 
to a herniated disc.  However, the requirements to establish 
entitlement to service connection for a back disability on a 
secondary basis have not been met.  Indeed, the evidence of 
record fails to demonstrate any etiological relationship 
between the current diagnosis and the veteran's service-
connected left hip disability.  

Regarding the question of etiology, the VA examiner in 
January 2003 found it less likely than not that any condition 
of the spine related to the veteran's service-connected left 
hip disability.  In so finding, he observed that radiographic 
evidence showed an essentially normal spine.  He added that 
there was no relationship between the superior pubic ramus 
fracture and acetabular osteoarthritis.  Indeed, he stated 
that the veteran's range of motion in the hips was 
essentially normal.

The January 2003 VA opinion was provided following a thorough 
physical examination.  Moreover, while the examiner did not 
explicitly state that the claims file had been reviewed, the 
report included a discussion of the veteran's medical history 
consistent with the evidence of record.  For these reasons, 
the opinion is found to be probative.  Moreover, no other 
evidence of record refutes the opinion offered by the VA 
examiner in January 2003.  Indeed, the remaining medical 
evidence does not address the etiology of the veteran's back 
complaints.  

In his various correspondence, the veteran himself has 
expressed the opinion that his current back complaints are 
attributable to his service-connected left hip disability.  
However, he has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

In conclusion, the evidence of record fails to establish 
service connection for a back disability on either a direct 
or secondary basis.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

ORDER

Service connection for a back disability is denied.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The Board has reviewed the claims file and finds that 
additional development is required in order to satisfy the 
VCAA with respect to the veteran's TDIU claim.  Specifically, 
in a January 2003 communication, the veteran explained that 
he had been enrolled in a Vocational Rehabilitation Program.  
However, he stated that he was forced to discontinue that 
program due to his physical ailments.  Subsequently, at his 
June 2005 videoconference hearing, the veteran again noted 
that he had participated in a rehabilitation program but had 
to quit due to his disabilities.  (T. at 12.)  He indicated 
that the vocational program was through VA.

Based on the above information, the Board finds that two 
areas of development are necessary prior to the adjudication 
of the TDIU claim.  First, it is observed that the veteran's 
vocational rehabilitation file is not associated with the 
claims file.  Such evidence could shed additional light on 
the extent of the limitations posed by the veteran's service-
connected disabilities.  Particularly, such evidence might 
indicate whether the veteran's service-connected disabilities 
precluded further participation in the program.  Therefore, 
efforts should be made to procure such documents.  

It is also noted that in a report of an April 2004 VA 
examination addressing the veteran's employability, the VA 
examiner commented that the veteran was currently involved in 
a vocational rehabilitation program.  However, the evidence 
of record indicates that the veteran had already dropped out 
of such program due to his disabilities.  Thus, it is unclear 
whether the VA examiner's opinion as to employability was 
based on erroneous information.  As such, another opinion 
should be obtained.



Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Obtain the veteran's VA Vocational 
Rehabilitation folder and associate it 
with the claims file.  If such folder 
cannot be located, then the claims file 
must clearly indicate this fact.

2.  Arrange for a VA examiner to review 
the veteran's claim file, to include any 
Vocational Rehabilitation folder obtained 
as a result of the above action.  
Following such review, the examiner is 
requested to offer an opinion as to 
whether the veteran's service-connected 
disabilities preclude him from obtaining 
and retaining substantially gainful 
employment.  Any opinion offered should 
be accompanied by a clear rationale 
consistent with the evidence of record.  
Moreover, if the examiner believes that a 
physical examination of the veteran is 
necessary in order to respond to this 
inquiry, then one should be scheduled.

3.  Upon completion of the above, the RO 
must readjudicate the TDIU issue on 
appeal and consider all evidence received 
since issuance of the most recent 
Statement of the Case.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


